 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAMOS GONZALEZ-DEJESUS, Civil No. 3:19-cv-882
Plaintiff . (Judge Mariani)
_ FILED

| N
BLANCHE MILD, ef al, SCRANTO

JUN 1 1 2019
Defendants .

ER a2
MEMORANDUM r feo CLERK

Plaintiff Ramos Gonzalez-DeJesus (“Plaintiff’), an inmate currently confined at the

 

State Correctional Institution, in Coal Township, Pennsylvania (“SCI-Coal Township’), filed
this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are
Blanche Mild, John E. Wetzel Deputy Warden Luscavage, Major Tripp, Keri Moore, Dorina
Varner, Counselor Santelli, Unit Manager Biscoe, Grievance Coordinator H. Kelly, and
Warden Edward Baumbach. Plaintiff also filed a motion for leave to proceed in forma
pauperis. (Doc. 6). An initial screening of the complaint has been conducted, and for the
reasons set forth below, the motion to proceed in forma pauperis will be granted, and
Plaintiff will be directed to file an amended complaint.

I. Screening Provisions of the Prison Litigation Reform Act

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,

1996), authorizes a district court to review a complaint in a civil action in which a prisoner is

 

 
proceeding in forma pauperis or seeks redress against a governmental employee or entity.
See 28 U.S.C. § 1915(e)}(2),' 28 U.S.C. § 19154.” The Court is required to identify —
cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
ll. Discussion

Section 1983 of Title 42 of the United States Code offers private citizens a cause of
action for violations of federal law by state officials. See 42 U.S.C. § 1983. The statute

provides, in pertinent part, as follows:

 

' Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
dismiss the case at any time if the court determines that--
(A) the allegation of poverty is untrue; or
(B) the action or appeal --
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

? Section 1915A(b) of Title 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of
the complaint, if the complaint--

(1} is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2

 

 
Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for

redress. ...

ld.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996}. To state a claim under § 1983, a plaintiff must allege “the
violation of a right secured by the Constitution and laws of the United States, and must
show that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988). See also Barna v. City of Perth Amboy,

42 F.3d 809, 815 (3d Cir. 1994).

Plaintiff's entire statement of claim is as follows: “all facts, and date are
chronologically listed within the grievance report's; medical sick calls; and letters written to
John F. Minzer, Esq., Chief Grievance Coordinator” [sic]. (Doc. 1, p. 2). Plaintiff fails to set
forth any specific allegations against any of the named Defendants, and fails to set forth any
violations of his constitutional rights. Plaintiff's general statement is insufficient to state a
claim for relief. See Flanagan v. Shively, 783 F. Supp. 922, 928-29 (M.D. Pa. 1992)

(holding that “[p]leading conclusory allegations that, for example, the defendants acted

willfully, intentionally and deliberately or with reckless disregard of plaintiff's rights does not

suffice” to avoid dismissal for failure to state a claim), affirmed 980 F. 2d 722 (3d Cir. 1992},

 

 

 
cert. denied 510 U.S. 829 (1993). The allegations of the complaint must be supported by
facts and must indicate the role each named Defendant allegedly played in the
constitutional violations. See Flanagan, 783 F. Supp. at 928-29; Cross v. Losinger, 2007
WL 954313, *1 (M.D. Pa. 2007) (“[E]ach named defendant must be shown, via the
complaint’s allegations, to have been personally involved in the events or occurrences
which underlie a claim.’).

Based on the foregoing, the Court is confident that service of process is unwarranted
at this juncture. However, the Court is cognizant of the usual necessity to allow a Plaintiff
leave to amend a complaint where it can be remedied by such amendment. See Grayson
v. Mayview State Hospital, 293 F.3d 103, 108 (3d Cir. 2002). Thus, Plaintiff will be granted
-the opportunity to file an amended complaint. Plaintiff is strictly cautioned that the
allegations in the amended complaint “should be specific as to time and place, and should
identify the specific person or persons responsible for the deprivation of his constitutional
rights and what each individual did that led to deprivation of his rights.” Williams v. Pa.
Dep't of Corr., 2013 U.S. Dist. LEXIS 88367, *18 (M.D. Pa. 2013) (citing Ashcroft v. Iqbal,
556 U.S. 662, 676 (2009)). “It must be a new pleading which stands by itself as an
adequate complaint without reference to the complaint already filed.” Young v. Keohane,

809 F. Supp. 1185, 1198 (M.D. Pa. 1992).

 

 
ill. Conclusion

Plaintiff will be afforded an opportunity to file an amended complaint to sufficiently
state a claim for relief. Failure to file a properly supported amended complaint will result in
dismissal of this action without further notice of Court.

A separate Order shall issue.

 

 

Dated: June fi , 2019 f ; / Lf
Robert B.Margni
United States District Judge

 

 
